UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 0-16195 II-VI INCORPORATED (Exact name of registrant as specified in its charter) PENNSYLVANIA 25-1214948 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 375 Saxonburg Boulevard Saxonburg, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 724-352-4455 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At May4, 2016, 61,688,986 shares of Common Stock, no par value, of the registrant were outstanding. II-VI INCORPORATED INDEX PageNo. PART I - FINANCIAL INFORMATION Item1. Financial Statements: Condensed Consolidated Balance Sheets – March 31, 2016 and June 30, 2015 (Unaudited) 3 Condensed Consolidated Statements of Earnings – Three and nine months ended March 31, 2016 and 2015 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income – Three and nine months ended March 31, 2016 and 2015 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows – Nine months ended March 31, 2016 and 2015 (Unaudited) 7 Condensed Consolidated Statement of Shareholders’ Equity – Nine months ended March 31, 2016 (Unaudited) 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 31 PART II - OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 32 Item2. Issuer Purchases of Equity Securities 32 Item6. Exhibits 33 2 PART I - FINANCIAL INFORMATION Item1. Financial Statements II-VI Incorporated and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) ($000) March 31, June 30, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable - less allowance for doubtful accounts of $1,715 at March 31, 2016 and $1,048 at June 30, 2015 Inventories Deferred income taxes - Prepaid and refundable income taxes Prepaid and other current assets Total Current Assets Property, plant & equipment, net Goodwill Other intangible assets, net Investment Deferred income taxes Other assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued compensation and benefits Accrued income taxes payable Deferred income taxes - Other accrued liabilities Total Current Liabilities Long-term debt Deferred income taxes Other liabilities Total Liabilities Shareholders' Equity Preferred stock, no par value; authorized - 5,000,000 shares; none issued - - Common stock, no par value; authorized - 300,000,000 shares; issued - 72,672,701 shares at March 31, 2016; 71,779,704 shares at June 30, 2015 Accumulated other comprehensive income (loss) ) Retained earnings Treasury stock, at cost - 11,069,029 shares at March 31, 2016 and 10,565,209 shares at June 30, 2015 ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ - See notes to condensed consolidated financial statements. 3 II-VI Incorporated and Subsidiaries Condensed Consolidated Statements of Earnings (Unaudited) ($000 except per share data) Three Months Ended March 31, Revenues Domestic $ $ International Total Revenues Costs, Expenses and Other Expense (Income) Cost of goods sold Internal research and development Selling, general and administrative Interest expense Other expense (income), net Total Costs, Expenses and Other Expense (Income) Earnings Before Income Taxes Income Taxes Net Earnings $ $ Basic Earnings Per Share: $ $ Diluted Earnings Per Share: $ $ - See notes to condensed consolidated financial statements. 4 II-VI Incorporated and Subsidiaries Condensed Consolidated Statements of Earnings (Unaudited) ($000 except per share data) Nine Months Ended March 31, Revenues Domestic $ $ International Total Revenues Costs, Expenses and Other Expense (Income) Cost of goods sold Internal research and development Selling, general and administrative Interest expense Other expense (income), net ) ) Total Costs, Expenses and Other Expense (Income) Earnings Before Income Taxes Income Taxes Net Earnings $ $ Basic Earnings Per Share: $ $ Diluted Earnings Per Share: $ $ - See notes to condensed consolidated financial statements. 5 II-VI Incorporated and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) ($000) Three Months Ended Nine Months Ended March 31, March 31, Net earnings $ Other comprehensive income (loss): Foreign currency translation adjustments ) ) ) Pension adjustment, net of taxes of ($5) and $9 for the three and nine months ended March 31, 2016, respectively, and ($6) and $101 for the three and nine months ended March 31, 2015, respectively ) 22 32 ) Comprehensive income $ - See notes to condensed consolidated financial statements. 6 II-VI Incorporated and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) ($000) Nine Months Ended March 31, Cash Flows from Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Amortization Share-based compensation expense Impairment of intangible assets - Loss on foreign currency remeasurements and transactions Earnings from equity investment ) ) Deferred income taxes ) ) Excess tax benefits from share-based compensation expense ) ) Increase (decrease) in cash excluding the effect of the purchase of acquisitions from changes in : Accounts receivable ) ) Inventories ) ) Accounts payable ) ) Income taxes ) Other operating net assets ) Net cash provided by operating activities Cash Flows from Investing Activities Additions to property, plant & equipment ) ) Purchases of businesses, net of cash acquired ) - Proceeds from sale of property, plant & equipment 92 64 Net cash used in investing activities ) ) Cash Flows from Financing Activities Proceeds from borrowings Payments on borrowings ) ) Purchases of treasury stock ) ) Payments on holdback arrangements - ) Proceeds from exercises of stock options Other financing activities ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash transactions: Purchase of business utilizing earnout consideration recorded in other current liabilities $ $ - Purchase of business utilizing earnout consideration recorded in long-termliabilities $ $ - - See notes to condensed consolidated financial statements. 7 eII-VI Incorporated and Subsidiaries Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) (000) Accumulated Other Common Stock Comprehensive Retained Treasury Stock Shares Amount Income (Loss) Earnings Shares Amount Total Balance - June 30, 2015 $ $ $ ) $ ) $ Shares issued under share-based compensation plans - Shares acquired in satisfaction of minimum tax withholding obligations - ) ) ) Net earnings - Purchases of treasury stock - ) ) ) Treasury stock under deferred compensation arrangements 13 - - ) ) - Foreign currency translation adjustments - - ) - - - ) Share-based compensation expense - Pension adjustment, net of taxes of $9 - - 32 - - - 32 Tax deficiency from share-based compensation expense - ) - ) Balance - March 31, 2016 $ $ ) $ ) $ ) $ - See notes to condensed consolidated financial statements. 8 II-VI Incorporated and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation The condensed consolidated financial statements of II-VI Incorporated (“II-VI” or the “Company”) for the three and nine months ended March 31, 2016 and 2015 are unaudited. In the opinion of management, all adjustments considered necessary for a fair presentation for the periods presented have been included. All adjustments are of a normal recurring nature unless disclosed otherwise. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2015. The consolidated results of operations for the three and nine months ended March 31, 2016 are not necessarily indicative of the results to be expected for the full fiscal year. The June 30, 2015 Condensed Consolidated Balance Sheet information was derived from the Company’s audited financial statements. Note 2. Recent Accounting Pronouncements Adopted Pronouncements In November 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update (“ASU”) 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes. This update requires all deferred tax assets and liabilities, and any related valuation allowance, to be classified as noncurrent on the balance sheet. The classification change for all deferred taxes as noncurrent simplifies the Company’s processes as it eliminates the need to separately identify the net current and net noncurrent deferred tax asset or liability in each jurisdiction and allocate valuation allowances. The Company has elected to prospectively adopt the accounting standard in the quarter ended December 31, 2015. The adoption of this standard resulted in the reclassification of $13.3 million from current Deferred income tax assets in the Consolidated Balance Sheet as of December 31, 2015 to noncurrent Deferred income tax assets and $1.0 million from current Deferred income tax liabilities to noncurrent Deferred income tax liabilities. Prior periods in the Company’s Consolidated Financial Statements were not retrospectively adjusted. Pronouncements Currently Under Evaluation In March 2016, the FASB issued ASU 2016-09, Compensation – Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting. This update simplifies several aspects of the accounting for employee share-based payment transactions, including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, and classification in the statement of cash flows. The standard will be effective for the Company’s 2017 fiscal year. Early adoption is permitted. The Company is evaluating the impact of this guidance on the Company’s Consolidated Financial Statements.
